Citation Nr: 0308606	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-02 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for disability from 
nicotine dependence or tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel






INTRODUCTION

The veteran had active service from March 1970 to October 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for 
disability due to tobacco use and nicotine dependence.  

In his formal appeal to the Board in February 2000, the 
veteran stated that he wished to have a hearing at the RO 
before a traveling member of the Board.  Subsequently, in a 
statement received in September 2001, he indicated he wanted 
to withdraw his request for a Travel Board hearing.  38 
C.F.R. § 20.704(e) (2002).


FINDING OF FACT

There is no probative evidence showing the veteran developed 
nicotine dependence as a result of his service in the 
military, or that use of tobacco products during service 
caused his heart disease, lung disease or other disability.


CONCLUSION OF LAW

Disability from nicotine dependence or tobacco use was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ l110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records (SMRs) are completely 
unremarkable for signs or indications of tobacco use or 
nicotine dependence.  

A VA examination was performed in March 1997.  The diagnoses 
included coronary artery disease, status post coronary artery 
bypass graft, and hypertension.  Subsequent VA medical 
records also contain a diagnosis of coronary artery disease. 

A claim of service connection for tobacco use and/or nicotine 
dependence was received in March 1998.  The veteran stated 
that he first began smoking, around 1970-1971, while he was 
in the Army.  He indicated that he became addicted to 
cigarette smoking and chewing tobacco.  He reported that 
efforts to stop smoking proved unsuccessful prior to March 
1990, when he finally stopped smoking the same day he 
suffered a heart attack.  He commented that he later had a 
second heart attack and developed lung disease,  Subsequent 
statements from the veteran were to essentially the same 
effect.  In addition, he maintained that the Army 
wholeheartedly supported the use of tobacco.  In this regard, 
he pointed out that he received cigarettes in his rations 
while he was in Vietnam.  

A statement was received in March 1998 from Harrison D. 
Turner, M.D.  The physician reported that it was common 
knowledge that the consumption of tobacco was a risk factor 
for the development of premature coronary artery disease and 
other forms of vascular disease.  



Willie J. Richardson and Bill Mallory, in statements received 
in March 1998, related that they were longstanding friends or 
associates of the veteran.  The statements were cumulatively 
to the effect that the veteran had not smoked prior to 
service, that he first picked up the habit of smoking during 
service, that he had been unsuccessful in trying to quit 
smoking in postservice years, and that he finally gave 
smoking up after heart and lung problems forced him to quit.  

Reports from private medical providers, dated from 1987 to 
2002, were obtained and associated with the record subsequent 
to the veteran's March 1998 claim for service connection for 
disability due to tobacco use and nicotine dependence.  
They reflect that he sustained his first myocardial 
infarction (i.e., heart attack) in 1990 and a second 
myocardial infarction in 1993.  The diagnoses included 
coronary artery disease, chronic obstructive pulmonary 
disease, tobacco abuse and bronchitis.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA 
and the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.



Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  By the supplemental statement of the case, dated in 
August 2002, the RO specifically informed the veteran of what 
information he needed to provide in the event that there were 
outstanding federal or private medical records that VA needed 
to retrieve.  The duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been obtained and associated with the 
claims file.  The claimant provided authorizations, and his 
private medical records were obtained, too.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  By letter dated in June 
1998, the RO advised the appellant of pertinent evidence 
necessary to establish service connection for disability 
based on use of tobacco products or nicotine dependence.  
Moreover, in the statement of the case and in a supplemental 
statement of the case, he was advised what evidence VA had 
requested, and notified what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the Board will address the 
merits of the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(June 1993).

In addition, the VA General Counsel subsequently found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following three questions:  (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, (2) whether the 
veteran acquired a dependence on nicotine in service, and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).

Following that General Counsel Opinion, the then Acting Under 
Secretary for VA benefits indicated in a July 1997 letter, 
which he provided to the directors of all Veterans Benefits 
Administration offices (ROs) and Medical Centers (VAMCs), 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
disease for VA compensation purposes, then the answer in all 
nicotine dependence cases to the first element set forth in 
VAOPGCPREC 19-97 is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits proceeded 
to point out that each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of his 
current disability resulting from the use of tobacco products 
by him, noting that proximate cause is to be defined by the 
parameters that were set forth by the Office of General 
Counsel in its precedent opinion and according to 38 C.F.R. § 
3.310.

The Office of General Counsel also indicated that the first 
tier of the analysis, concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service, is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

Even more recently enacted legislation prohibits granting 
service connection for disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West 2002).  This statute, however, applies only to 
claims filed after June 9, 1998.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's 
claim was submitted prior to June 9, 1998, and thus will be 
decided on the basis of the earlier law.

The private physician who submitted the statement on the 
veteran's behalf in March 1998 confirmed that he has coronary 
artery disease most likely related to the use of tobacco 
products (since it is common knowledge this is a known risk 
factor).  But that physician did not, in turn, indicate the 
veteran's coronary artery disease was due to his use of 
tobacco while in service, nor did that physician otherwise 
causally relate the veteran's tobacco use to his service in 
the military.  And this is the dispositive issue-
particularly since his military service records, themselves, 
are entirely negative for any notations whatsoever of tobacco 
use or, equally importantly, an actual medical diagnosis of 
nicotine dependence while on active duty.

The Board accepts the veteran's contention that he began 
using tobacco while in service.  And the Board also 
recognizes that contention is corroborated by statements from 
his friends and associates.  However, to the extent that 
these statements were submitted to support the veteran's 
contention that he has heart or lung disease due to the use 
of tobacco products during service or to nicotine dependence 
which had its onset in service, they amount to opinions about 
matters of medical causation.  There is no indication from 
the record that the veteran or his friends and associates 
have medical training or expertise.  As lay persons, they are 
not competent to proffer medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  And, 
again, bear in mind that the veteran has not provided 
competent evidence causally relating his coronary artery 
disease or any current lung disease to his use of tobacco-
based products during service, nor has he provided competent 
evidence showing a medical diagnosis of nicotine dependence 
while in service.  The statement from his private physician 
only relates the current heart and lung disease to smoking in 
general-not, more importantly, to the veteran's service in 
the military.  So absent this type of medical nexus evidence, 
the claim for service connection for disability from nicotine 
dependence or tobacco use must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for disability from nicotine dependence or 
tobacco use is denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

